NO.
07-10-0185-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           NOVEMBER
3, 2010
                                            ______________________________
 
                                               OMAR
GUERRERO, A.K.A. JUAN 
GUERRERO
A.K.A. SALVADOR GUERRERO,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                            Appellee
 
_________________________________
 
                       FROM
THE 108TH DISTRICT COURT OF POTTER COUNTY;
 
                      NO.
59,732-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                                           _______________________________
                                                                              
                                                    On
Abatement and Remand
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.




Omar Guerrero a.k.a. Juan Guerrero a.k.a. Salvador
Guerrero, appellant, appeals a conviction for the offense of aggravated robbery
and a sentence of ten years confinement in the institutional division of the
Texas Department of Criminal Justice and a fine of $10,000.  Appellant timely perfected this appeal by
filing a notice of appeal on May 5, 2010. 
The clerk’s record was filed on July 13, 2010, and the reporter’s record
on September 20, 2010.  Appellant’s brief
was due on October 18, 2010.  On October
25, 2010, this Court received a motion to withdraw from appellant’s counsel,
stating that there was a conflict with appellant’s victim, who is also a client
and relative.
Consequently, we abate the appeal and
remand the cause to the 108th District Court of Potter County (trial court) for
further proceedings.  Upon remand, the
trial court shall undertake those proceedings necessary to determine the
following:
1.           
whether
appellant is indigent; 
 
2.           
whether
appellant desires to prosecute the appeal;
 
3.       whether appellant is entitled to the appointment of an
attorney due to his indigency. 
 
 
The trial court is also directed to
enter such orders necessary to address the aforementioned questions.  So too shall it include its findings on those
matters (including the name, address, and phone number of any attorney it may
appoint to represent appellant in this appeal) in a supplemental record and
cause that record to be filed with this court by December 3, 2010.  Should further time be needed to perform
these tasks, then same must be requested before December 3, 2010.  
It is so ordered.
                                                                                    Per
Curiam
Do
not publish.